Citation Nr: 1144953	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea (OSA) with fatigue.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and SVZ

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1967 until October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa, which denied a compensable evaluation for OSA.

The Veteran appeared and testified at a travel Board hearing held before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in February 2011.  At that time, the Board dismissed a claim involving the question of whether a September 2006 rating decision granting service connection for OSA and assigning a non-compensable evaluation for that condition effective from January 27, 2005, contained clear and unmistakable error.  The dismissal was effectuated pursuant to the Veteran's February 2011 request to withdraw the claim from appellate consideration; hence, that issue is no longer in appellate status.

In the February 2011 decision, the Board also remanded an increased rating claim for OSA for additional development to include providing an updated examination.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  The Board further points out that while the case was pending appellate consideration, a rating decision was issued in August 2011, granting an increased evaluation of 50 percent, effective from January 27, 2005.  Because the 50 percent rating assigned for the Veteran's service-connected OSA with fatigue is not the maximum rating available for this disability, this claim remains in appellate status, and is now characterized as shown on title page.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

Since January 2005, OSA has been diagnosed and has required the use of a continuous airway pressure (CPAP) machine for breathing assistance.  The condition is not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has the Veteran's disability required a tracheostomy, at any point from January 2005, forward.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for obstructive sleep apnea with fatigue are not met during any portion of the appeal period extending from January 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6847 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice must include explanation to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent notice information in letters dated in June 2007 and March 2011.  VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of OSA, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  With respect to the Dingess notice requirements, these were also provided to the Veteran in the June 2007 letter.  Subsequently, the RO adjudicated the claim in a Supplemental Statement of the Case issued in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and private medical records.  VA examinations were conducted in May 2006, August 2007 and April 2011.  The file also contains statements and contentions made by the Veteran, none of which suggest that either VA examination or any opinion provided therein was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

In January 2005, the Veteran filed a claim for service connection for sleep apnea.  

By rating action of September 2006, service connection was established for sleep apnea, for which a non-compensable evaluation was established effective from January 2005.  Evidence supporting the service connection grant included a February 2004 sleep study which revealed obstructive sleep apnea, and a record of March 2004 indicating that the Veteran was using a CPAP machine.  The report of a May 2006 VA examination reflects a diagnosis of sleep apnea, and notes that the Veteran was using a CPAP machine with difficulty.  It was noted that sleep apnea was as likely as not aggravated by service-connected PTSD, although the examiner was unable to quantify the degree of such aggravation.  In assigning the non-compensable evaluation in the September 2006 rating decision, the RO explained that technically, the criteria for a baseline 50 percent evaluation for sleep apnea requiring the use of a CPAP machine were met under diagnostic code 6847.  However, it was explained that since service connection was being awarded for sleep apnea on a secondary basis as a primary symptom of service-connected PTSD (assigned a 50 percent evaluation), without evidence of increased disability/aggravation of that condition in excess of 50 percent due to PTSD, a non-compensable evaluation must be assigned.  

In May 2007, the Veteran filed an increased rating claim for his service-connected sleep apnea.  

A VA examination was conducted in August 2007.  The Veteran reported that since last evaluated by VA in May 2006, he continued using a CPAP machine every night and had been issued a new machine 7 months previously.  The report indicated that the Veteran was employed as a veteran's service officer and had not missed any work during the past 12 months due to sleep apnea.  The diagnosis was chronic sleep apnea, stable, with the use of a CPAP machine at the setting of 11.5 (unchanged from the last examination). 

VA records reflect that the Veteran was seen in October 2008 for a sleep consultation.  The record indicated that the Veteran continued to use a CPAP machine.  At that time, OSA with hypersomnia, worse lately, was diagnosed.  It was noted that the Veteran could have an element of hypoventilation/hypoxemia due to obesity, which could explain mild restrictive findings on pulmonary function testing.  

In a VA medical opinion provided in February 2009 based upon review of the Veteran's clinical history and prior examination reports, a doctor noted that the Veteran's sleep apnea had remained stable with the use of a CPAP machine, since being diagnosed in 2004.  The doctor explained that sleep apnea was an obstructive condition involving the upper airway requiring the use of a CPAP machine for adequate ventilation while sleeping.  It was noted that PTSD was not a factor and was unrelated to use of a CPAP machine for sleep apnea.

A VA medical record of April 2009 mentions that the Veteran's OSA was treated with a CPAP 13 and nasal mask, and that the Veteran was compliant with treatment.

The Veteran presented testimony at a travel Board hearing held in June 2009.  At that time, the testimony largely related to the issue of whether sleep apnea could be rated as 50 percent disabling, based on the Veteran's use of a CPAP machine.

The file contains a medical statement dated in August 2009 provided by Dr. J.S., a board certified pulmonary specialist.  The doctor opined that the Veteran's sleep apnea had been aggravated by PTSD and depression, manifested by weight gain and increased sleep disruption.  He added that the level of aggravation of sleep apnea by PTSD was stable/permanent.  

Dr. J.S. provided a second medical opinion which was received in early 2011.  The doctor opined that it was at least as likely as not that weight gain and sleep fragmentation related to PTSD and depression, had led to aggravation of the Veteran's sleep apnea such as to cause daytime hypersomnolence and to require the use of a CPAP device.  The doctor clarified that prior to aggravation by PTSD, the baseline level of the Veteran's disability failed to include these manifestations.  

A VA examination was conducted in April 2011.  It was noted that the Veteran used a CPAP machine for treatment of sleep apnea, with an average use of almost 7 hours a night.  The Veteran denied having symptoms of headaches or snoring, but acknowledged having some daytime sleepiness.  The report stated that there had been no hemoptysis, tracheostomy or antibiotic use.  It was noted that the Veteran worked full-time and that sleep apnea had not interfered with his job, activities of daily living, or driving to and from work.  Physical examination revealed that the lungs were clear.  The doctor opined that it was at least as likely as not that the Veteran's OSA symptoms did not consist of persistent daytime hypersomnolence or require the continuous use of a CPAP machine, prior to aggravation by service-connected PTSD.  

In an August 2011 rating action, the RO assigned a 50 percent evaluation for sleep apnea with chronic fatigue, effective from January 27, 2005.  


Analysis

The Veteran contends that a disability rating in excess of 50 percent is warranted for his service-connected OSA with chronic fatigue. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected OSA with chronic fatigue is currently assigned a 50 percent disability rating effective from January 27, 2005, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847 (2011).  Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that requires the use of a breathing assistance device such as a CPAP machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

As an initial matter, the Board observes that the Veteran has been in receipt of a 50 percent evaluation for OSA since January 2005.  Having comprehensively reviewed the lay and clinical evidence on file, however, the Board finds that the criteria for an increased rating to the next higher level (an evaluation of 100 percent) for sleep apnea have not been not met at any time from January 2005, forward.    Significantly, the Veteran had not provided any specific lay statements or arguments to the effect that a 100 percent evaluation is warranted.  

Clinical records do not reflect, nor does the Veteran maintain that chronic respiratory failure, either with or without carbon dioxide retention or cor pulmonale has manifested or been diagnosed.  The Veteran has not had a tracheostomy.  In order to substantiate the next available maximum schedular evaluation of 100 percent for sleep apnea, the evidence must show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy is required.  With reference to the medical findings summarized herein, no such findings are revealed.  Indeed on VA examinations of 2006, 2007, and 2011 no respiratory failure was noted and neither carbon dioxide retention nor cor pulmonale has been diagnosed.  The Veteran has never had a tracheostomy, nor does he so contend.  Rather, the Veteran's sleep apnea has manifested by requiring him to use a CPAP machine, which is the exact criterion for the currently assigned 50 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6847.  At no point during the relevant appeal period has the evidence indicated chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that a tracheostomy was required.  

In summary, the evidence does not support a finding that the Veteran either has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that his disability requires a tracheostomy.  Satisfying one of those two conditions is the only schedular avenue for a 100 percent evaluation under Diagnostic Code 6847.  As the evidence does not show that the Veteran meets one of these conditions, a 100 percent evaluation is not warranted and the claim for an evaluation excess of 50 percent for OSA with chronic fatigue must be denied.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his OSA with chronic fatigue cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's OSA with fatigue for the entire period of time during the pendency of this appeal and that the symptomatology and treatment required are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that his service-connected OSA with fatigue prevents him from working, and the evidence does not reflect the same.  In fact, the April 2011 VA examination report specifically indicated  that the Veteran worked full-time and that sleep apnea had not interfered with his job, activities of daily living, or driving to and from work.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

Entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea with chronic fatigue is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


